 Case 1:19-cv-02315-DDD-STV Document 7 Filed 08/14/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02315- DDD-STV

STEPHEN LECHOT, Individually and on Behalf of All Others Similarly Situated,

        Plaintiff,

v.

POWERSTROKE WELL CONTROL, INC.,

        Defendant.



                         PLAINTIFF’S NOTICE OF APPEARANCE



TO THE CLERK OF COURT:

        Plaintiff hereby gives notice to the Court and all opposing parties that Andrew W. Dunlap is

entering his appearance in this matter as additional counsel for Plaintiff.


                                         Andrew W. Dunlap
                                    Josephson Dunlap Law Firm
                                    11 Greenway Plaza, Suite 3050
                                        Houston, Texas 77046
                                      (713) 352-1100 Telephone
                                       (713) 352-3300 Facsimile
                                     adunlap@mybackwages.com
 Case 1:19-cv-02315-DDD-STV Document 7 Filed 08/14/19 USDC Colorado Page 2 of 2




                                             Respectfully submitted,

                                             By: /s/ Andrew W. Dunlap
                                                 Michael A. Josephson
                                                 State Bar No. 24014780
                                                 Andrew W. Dunlap
                                                 State Bar No. 24078444
                                                 JOSEPHSON DUNLAP LAW FIRM
                                                 11 Greenway Plaza, Suite 3050
                                                 Houston, Texas 77005
                                                 713-352-1100 – Telephone
                                                 713-352-3300 – Facsimile
                                                 mjosephson@mybackwages.com
                                                 adunlap@mybackwages.com

                                                 AND

                                                 Richard J. (Rex) Burch
                                                 State Bar No. 24001807
                                                 Federal ID No. 21615
                                                 BRUCKNER BURCH PLLC
                                                 8 Greenway Plaza, Suite 1500
                                                 Houston, Texas 77046
                                                 713-877-8788 – Telephone
                                                 710-877-8065 – Facsimile
                                                 rburch@brucknerburch.com

                                                 ATTORNEYS FOR PLAINTIFF


                                    CERTIFICATE OF SERVICE

        I served a copy of this document on all counsel of record via the Court’s ECF system on August 14,
2019.

                                                 /s/ Andrew W. Dunlap
                                                 Andrew W. Dunlap
